Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Examiner’s Comments
The examiner notes applicant’s remarks filed 2-22-2021 where applicant makes a clear distinction between the prior art system which is programmed to implement a partitioned coordinate grid system in order to render different audio objects at additional resolutions (the finer grid), and the claimed ‘partitioning’ as recited in claim 1.
Partitioning as recited in claim 1 is drawn to the set of operations defined in para. 45 of the specification, notably, “Between each external sound source and a corresponding internal sound source, or between each corner sound source and a corresponding non-corner source, the system partitions a corresponding second cell according to a fine cell border of a corresponding first cell, which is a fine cell. Between each pair of internal second sound sources, or between each pair of non-corner sound sources, the system partitions a corresponding second cell by a midline between the two sound sources of the pair.”   Where the partitioning is drawn to the function performed per a pair of audio sources, as opposed to a preconfigured coordinate system with multiple resolutions simultaneously supported respectively for different audio objects which is disclosed by the prior art.  Where the partitioning is further defined relative to the selecting step defined in para. 46.
Additional Prior art to Keller (US 20070024615 A1) discloses an adaptive partitioning operation relative to a bounding box for a particular audio object as described in para. 37,38.  However, Keller does not disclose the particular operations described above in relation to the claimed partitioning.
Additional prior art to Makinen teaches an process to apply an adaptive resolution via a displacement factor and by use of a mid-line (para. 10-20).  However Makinen does not disclose the operations enabling the claimed partitioning.
The examiner withdraws all rejections to all claims.

Allowable Subject Matter
Claims 1-14 are allowed over the prior art of record 
The following is an examiner’s statement of reasons for allowance:  
In the examiner’s opinion, it would not have been obvious to a person of ordinary skill in the art to implement a distinct partitioning stage in the prior art audio systems that implement an adaptive coordinate grid system at multiple resolutions in order to render different audio objects/sources at different resolutions (the finer grid).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
March 24, 2021